Citation Nr: 1425592	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-48 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2012, the Veteran testified before the undersigned member of the Board during a hearing at the RO.  

In November 2013, the Board granted the Veteran's claim for service connection for tinnitus.  It otherwise remanded the claim for service connection for bilateral hearing loss to allow for additional development.  Following completion of the development requested the RO issued the Veteran a Supplemental Statement of the Case (SSOC) in January 2014, continuing the denial of his claim.  The appeal has since been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

Hearing loss was not demonstrated in service or within one year of separation from service, and the only competent evidence on the question of a medical nexus between any current hearing loss and service weighs against the claim.  


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

In this respect, through a pre-decisional notice letter, dated in August 2008, the RO notified the Veteran of the legal criteria governing his claim and the evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  The RO also requested that the Veteran submit evidence in support of his claim.  Additionally, the August 2008 letter provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran's service treatment records (STRs) have been obtained and associated with the claims file as have his VA treatment records.  The Veteran was provided a VA examination in connection with his claim which included a medical opinion.  The Veteran has also submitted argument and evidence in support of his claim.  

Also, as is noted in the Board's November 2013 remand, the Veteran's application for benefits (VA Form 21-526) received in August 2008, reflects the Veteran's report that he had claimed or was receiving Social Security Administration (SSA) disability benefits.  At the time of the application's filing, the Veteran was 53 years of age.  His application for VA benefits also noted that he was unable to work due to his "back and knee problems."  The Veteran has not reported nor does the record on appeal reflect that the Veteran is receiving SSA disability benefits associated with his hearing loss.  

Additional action is otherwise not deemed warranted to comply with the duty to assist in connection with the claim on appeal.  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In this regard, the evidence must demonstrate (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; (3) and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167-67 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptoms.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in 38 C.F.R. § 3.303(b)); 38 C.F.R. § 3.309(a) (including "organic diseases of the nervous system" (e.g. sensorineural hearing loss) as a chronic condition for which service connection may be established by continuity of symptoms).  

Impaired hearing will be considered to be a disability for purposes of service connection under VA regulations when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2006) (upholding § 3.385's requirement that hearing loss be manifested to a certain degree on audiometric testing in order to constitute a "disability" for VA compensation purposes).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran has reported a history of noise exposure in service.  He contends that he was subjected to consistent loud noise without hearing protection and that he suffered acoustic trauma.  The Veteran has reported that he experiences hearing loss and has attributed the disability to being subjected to small arms, tank, and artillery fire in service.  The Veteran has reported that part of his daily job in the United States Army, as a small arms repairman, was to provide mechanical support for tanks on the firing range.  

At his hearing before the undersigned, the Veteran testified that he had been assigned to the 27th Maintenance Battalion of the 1st Calvary Division.  He reported spending time on the tank practice range providing mechanical support if any tank weapons system broke down.  The Veteran emphasized that while out in the field on the practice range, there was no hearing protection offered and as a result he was told to place shell casings in his ears in an attempt to protect himself from the loud noise.  Also, the Veteran commented that tanks continued to fire on the practice range even when soldiers were trying to fix the firing system of a nearby tank.  According to the Veteran, the noise was tremendous.  

Additionally, the Veteran testified that he did report having problems with his ears (temporary hearing loss and ringing) to the medical staff on base, but he was not sure if his complaints were ever documented in his STRs.  He also testified that he was told by treatment providers that he had a perforated ear drum.  Furthermore, the Veteran testified that soon after being released from active duty he underwent a physical examination associated with his application for a job with American Motors Corporation.  The Veteran was reportedly told that he had perforated ear drums and scar tissue, as well as severe hearing loss.  Otherwise, since being exposed to weapons' fire in the service, the Veteran reported that he had a constant noise in his head.  He described the noise as manifested by a buzzing and/or snapping sound that was more noticeable when it was quiet.  

The Board's review of the service entrance and separation audiological examinations shows a worsening threshold shift in the right ear of 10 (decibel) dB at 500 Hertz (Hz) and 5 dBs at 2000 Hz and 4000 Hz.  In the left ear, there was a 5 dB shift at 4000 Hz.  Otherwise, there were no audiological findings that would qualify as a disability for compensation purposes under 38 C.F.R. § 3.385.  A February 1974 clinic note reflects the Veteran's complaints of an ear ache when flying on a plane.  He was diagnosed with fluid behind the ear drum and prescribed Dimetapp.  The Veteran was seen again in March 1973 for an earache.  The impression was possible ear infection.  An April 1974 notation in the STRs reflects "Hearing Conservation Program."  The left ear was noted "small" and the right ear noted "small."  The Veteran reported himself to be in good health at the time of separation.  There was no physical profile for hearing loss identified at that time.  

In the report of January 2009 VA audiological examination, the examiner noted the Veteran's history, and discussed the Veteran's service audiological testing at service entrance and separation.  In particular, with regard to audiometric shifts, the examiner reported that, ". . . there was not any significant threshold shifts noted."   The examiner noted the Veteran's reported history of military noise exposure secondary to weapons' fire in service.  No significant occupational noise exposure was reported and recreational noise exposure was identified as that associated with hunting.  Audiological testing revealed hearing loss for VA disability purposes in the left ear but not the right.  Following her interview of the Veteran and review of the claims folder, the examiner opined that, "Due to documentation of no threshold shift from time of enlistment to time of discharge, it is my opinion that hearing loss is not a result of time in service."  

Additional evidence submitted by the Veteran includes a buddy statement from a soldier who reportedly served and worked with the Veteran in service and also experienced post-service hearing loss.  The Veteran also submitted a list of military occupational specialties (MOS) that were associated with routine exposures to hazardous noise; the list includes "small arms repairman."  Furthermore, the Veteran submitted a medical study article entitled "Noise and Military Service-Implications for Hearing Loss and Tinnitus," as well as a January 2010 audiogram from Hearite Corporation.  The audiogram (in graph form) appears to demonstrate hearing loss in the right ear for VA disability benefit purposes (40 decibels (dB) at 4000 Hertz) under 38 C.F.R. § 3.385.  

The Veteran underwent an additional VA audiological examination in December 2013.  Puretone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
20 dB
20 dB
15 dB
35 dB
35 dB
Left Ear
35 dB
35 dB
35 dB
70 dB
80 dB

Puretone averages were 26 dB for the right ear and 55 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed sensorineural hearing loss bilaterally.  The examiner commented that he had reviewed, in particular, the Veteran's STRs, the January 2010 hearing evaluation from Hearite Corporation, the buddy statement submitted in support of the Veteran's claim, and the January 2009 VA audiological examination.  He also referenced the Veteran's history of noise exposure in service as a small arms repairman.  The examiner opined that it was less likely as not that the Veteran's hearing loss was a result of noise exposure in service.  

The examiner reported that the rational for his opinion was based on the Veteran's entrance and exit service audiological tests which showed no significant threshold shifts beyond normal variability.  The examiner concluded that there was an absence of noise injury while in the service.  In support of his opinion, the examiner referenced the above noted Noise and Military Service-Implications for Hearing Loss and Tinnitus.  In doing so, the examiner cited to the following passage,

There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  

The examiner also referenced a ACOEM Guidance Statement-Journal of Occupational and Environmental Medicine (Vol. 54, Number 1, January 2012).  In doing so, the examiner cited to the following passage,

There is insufficient evidence to conclude that hearing loss due to noise progresses once the noise exposure is discontinued.  Nevertheless, on the basis of available human and animal data, which evaluated the normal recovery process, it is unlikely that such delayed effects occur.  

In the present case, the post-service medical evidence demonstrates that the Veteran does have left ear hearing loss that meets the requirements of 38 C.F.R. § 3.385.  Otherwise, VA audiological testing (to include that undertaken in January 2009) does not reflect right ear hearing loss that would qualify as a disability for compensation purposes under 38 C.F.R. § 3.385.  As noted above, the evidence on VA examination does not demonstrate a right ear auditory threshold of 40 decibels or greater in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz; thresholds for at least three of the frequencies 26 decibels or greater; or speech recognition scores less than 94 percent.  

Even accepting the Veteran has right ear hearing loss per the January 2010 audiogram from Hearite Corporation, the only medical opinion evidence to address the relationship between the Veteran's current hearing loss and his period of service, that of the December 2013 VA examiner, found the Veteran's current hearing loss was not related to his period of service.  As noted above, the examiner, in reviewing the entrance and exit service audiological tests, found no significant threshold shifts in the Veteran's hearing acuity beyond normal variability; a fact reflecting an absence of noise injury by the Veteran while in the service.  The examiner further referenced and cited to a medical study and to a guidance statement which held, in part, that there was insufficient evidence to conclude that hearing loss due to noise progresses once the noise exposure is discontinued.  The VA examiner's opinion is based on a thorough review of the evidence record, to include that submitted by the Veteran.  The Board finds the VA examiner's opinion probative of the matter under review.  It is based on consideration of both lay and medical evidence, and contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Furthermore, the American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  See Reeves v. Shinseki, 682 F. 3d 988, 1003 (Note 7) (Fed. Cir. 2012), citing American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id.  As such, the VA examiner's finding that the Veteran's hearing loss was not related to service, notwithstanding conceded noise exposure in service, has further support in the medical literature.  

The Veteran is competent to report experiencing hearing loss in service.  However, the objective evidence, as discussed by the December 2013 VA examiner, does not support such a finding and the Veteran's report concerning continuity of symptoms is conflicting.  In this regard, in his VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran reported that his hearing acuity had "gradually decreased over time."  During his Board hearing before the undersigned, the Veteran reported that he began working at an automobile plant (American Motors) soon after his release from active service and was allegedly told during a physical examination by the company that he had "severe hearing loss."  This alleged report (records associated with any hearing test performed by American Motors are, according to the Veteran, not available) does not appear consistent with the Veteran's noted earlier report regarding the gradual decrease in his hearing acuity.  Furthermore, while the Veteran has reported that during the employment physical he was told he had perforated ear drums and scar tissue, the Veteran's STRs, while reflecting treatment for ear aches, do not reflect any clinical finding of a perforated ear drum or scar tissue.  

While consideration has been given to the Veteran's lay testimony, the Board assigns greater probative weight to the VA examiner's opinion in light of its thoroughness and the explanations provided, as well as the competency of the examiner providing the opinion.  The examiner's opinion is based in part on a review of the Veteran's STRs.  As such, the examiner considered the Veteran's placement on a hearing conservation program in service as well as treatment for ear aches.  Still, the examiner found, as noted above, that the Veteran's hearing loss was not related to service as there had been no significant threshold shifts associated with the Veteran's hearing during service.  

Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran's hearing loss is related to his period of service falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(1) (2013).  

The Board emphasizes that it does not question that the Veteran was exposed to noise during service.  However, the evidence weighs against a finding that any diagnosed hearing loss had its clinical onset during service or is otherwise related to service, or manifested within one year of separation from service.  Under the circumstances-given the lack of medical evidence relating the Veteran's hearing loss to his active military service or within the first post-service year-the Board concludes that service connection for bilateral hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


